HortoN, C. J.:
I concur in the judgment to be rendered in this case only upon the theory that the car load of barrel heads, shipped by the plaintiff to the salt and lumber company at Hutchinson, could not be sold in that city after the *619company refused to accept or pay for them; and therefore they were of no market or other value at Hutchinson. As the company ordered the barrel heads and refused to accept or pay for them, the plaintiff was damaged at least the freight charges paid by him; and the evidence offered upon the trial showed damages for the amount of the freight charges from St. Louis to Hutchinson. Upon a proper bill of particulars or petition sounding in damages, the plaintiff would have been entitled to recover the contract price, if any price had been agreed on and shown; or, if no price had been agreed on, then the market value of the goods sold and delivered; or, if plaintiff had been compelled to resell by reason of the failure of defendant, then the difference between what plaintiff received for the goods upon such resale, fairly made, and what he ought to have received from defendant under his contract with defendant.
JOHNSTON, J.: I concur in the result.